              Case 5:18-cr-00172-BLF Document 266 Filed 09/22/21 Page 1 of 5



 1 JULIA M. JAYNE, State Bar No. 202753
   Jayne Law Group, P.C.
 2 803 Hearst Ave.
   Berkeley, CA 94710
 3 Telephone: 415-623-3600
   Facsimile: 415-623-3605
 4 julia@jaynelawgroup.com

 5 Attorney for Defendant MICHAEL KAIL

 6

 7                                    UNITED STATES DISTRICT COURT
 8                                 NORTHERN DISTRICT OF CALIFORNIA
 9                                            SAN JOSE DIVISION
10
     UNITED STATES OF AMERICA,                               Case No. 18 CR 172 BLF
11
                    Plaintiff,                               DEFENDANT MICHAEL KAIL’S
12                                                           OPPOSITION TO UNITED STATES’
                    vs.                                      APPLICATION FOR A PRELIMINARY
13                                                           ORDER OF FORFEITURE
     MICHAEL KAIL,
14                                                           Dept:         Courtroom 3, 5th Floor
                    Defendant.                               Judge:        Hon. Beth Labson Freeman
15

16

17

18
                                                INTRODUCTION
19

20          The government’s application for a preliminary order of forfeiture is inconsistent with the

21 indictment and the jury verdict in this case. In total, the government may only forfeit substitute assets

22 totaling $70,000 from the real property located in Los Gatos, but it may not forfeit shares in Sumologic

23 and Netskope. The forfeiture of this latter property was never decided by the jury and thus, was never

24 proven to be involved in the counts of conviction.

25          The government sought forfeiture of property at trial and obtained a jury verdict as to the Los

26 Gatos residence. As discussed in greater detail below, forfeiture of the entire property, which was
27 purchased in 2013 for $2,175,000 -- when the jury found that $70,000 was laundered funds – would

28 constitute an excessive fine.

30 MICHAEL KAIL’S OPPOSITION TO GOVERNMENT’S APPLICATION FOR PRELIM. ORDER FORFEITURE
                                                                                                               1
31
              Case 5:18-cr-00172-BLF Document 266 Filed 09/22/21 Page 2 of 5



 1                                                 ARGUMENT
 2          A. The Forfeiture of Stock Options Was Not Determined by the Jury
 3          Pursuant to Fed. R. Crim. P. 32.2(b)(5), in any case tried before a jury, if the indictment or
 4 information states that the government is seeking forfeiture, the defendant may elect to have a jury decide

 5 the forfeitability of specific property. The jury makes this determination through a special verdict form.

 6 Id. That occurred in this case and the jury only made a determination as to Mr. Kail’s Los Gatos

 7 residence.

 8          The jury never considered, nor was it asked to consider, Mr. Kail’s specific property consisting of
 9 stock options in Sumologic and Netskope. Nor did the indictment specify these stock options as

10 forfeitable property. Therefore, the government may not seek to forfeit what are now publicly and

11 privately held stocks, respectively. See United States v. Afriyie, 929 F.3d 63, 72 (2nd Cir. 2019) (“The

12 jury then received a special verdict form which required it to make specific findings as to the funds in the

13 savings and brokerage accounts and whether the money in those accounts constituted proceeds directly or

14 indirectly obtained as a result of the convictions…[and] jury had to indicate whether the full amount of

15 funds, or some lesser portion, was forfeitable.”).

16          The stock holdings are unequivocally “property” and not a “money judgment.” 21 U.S.C. §
17 853(a)(1). Like other forms of property, in order to have value, the item must be sold for cash. To seek

18 the forfeiture of real or tangible/intangible personal property, the government would have had to present

19 the issue to the jury. Id. As it did not, it abandoned any claims to the stock holdings. See In re Dibiase,

20 270 B.R. 673 (W.D. Tx. 2001) (stock options, even unvested, constitute a contingent interest in “property
21 subject to consideration along with other property capable of equitable distribution by a court”); 26

22 U.S.C. § 83(b) (referring to stock options as “property”).

23          Nor can the government forfeit “substitute property” (i.e., cash) in this instance because the
24 statute provides for forfeiture of substitute assets only when acts of the defendant have caused property

25 which constitutes or is derived from proceeds traceable to the offense of conviction to be unavailable. 21

26 U.S.C. § 853(p). Here, there is no evidence of that Mr. Kail caused the property to be unavailable, as the
27 property always took the form of stock (first, options, then, shares).

28          In sum, because Mr. Kail requested a jury trial as to forfeiture, the only property subject to a
30 MICHAEL KAIL’S OPPOSITION TO GOVERNMENT’S APPLICATION FOR PRELIM. ORDER FORFEITURE
                                                                                                                 2
31
             Case 5:18-cr-00172-BLF Document 266 Filed 09/22/21 Page 3 of 5



 1 forfeiture analysis is the Los Gatos residence.

 2         B. The Stock Options Were Exercised After Mr. Kail Left Netflix
 3         Mr. Kail received two stock option grants of Sumologic, in 2012 and 2013. He exercised all
 4 50,000 options in August 2015, a year after he left Netflix, by paying $33,200. Those shares remain

 5 unliquidated and are held in a joint spousal investment account.

 6         Mr. Kail received a grant of 26,500 Netskope stock options in March 2013 and the later split
 7 resulted in 106,000 options. Mr. Kail exercised those options in 2015, also after he left Netflix, by paying

 8 $8798. Netskope is a privately held company and it is counsel’s understanding that Mr. Kail may not sell

 9 more than $100,000 of Netskope stock on the secondary market, nor has he attempted to do so.

10         Mr. Kail used his own legitimately-earned money to exercise the options in both Sumologic and
11 Netskope. As such, the government cannot demonstrate (even though it is a jury decision) a requisite

12 nexus between the counts of conviction and the post-Netflix acquisition of the shares.

13         When granted, the stock options did not have a readily ascertainable fair market value. In
14 particular, the value of the privately-held Netskope shares remain unknown. For example, though Mr.

15 Kail exercised his shares in Docurated, when the company was acquired, he received nothing and lost the

16 money he spent on the exercise. In other words, the stock holding is personal property with speculative

17 and unknown value, the existence of which was triggered after Mr. Kail no longer worked for Netflix.

18         C. The Stock Options Were Provided in Exchange for Mr. Kail’s Services
19         As acknowledged by the government in its Application, the Sumologic and Netskope shares were
20 given to Mr. Kail as compensation for his advisory services. Gov. App. At p. 5. There was no dispute that
21 Mr. Kail worked as an advisor for Sumologic and a consultant for Netskope, putting in considerable time

22 and effort. United States v. Aunspaugh, 792 F.3d 1302, 1309 (11th Cir. 2015) (payments to defendant that

23 are compensation for actual work performed on a project do not constitute kickbacks). In fact, he worked

24 for Netskope before they had a contract with Netflix and after his employment at Netflix. Thus, the

25 government would not be able to disentangle these earnings from the time of the Netflix contract.

26         Similarly, Mr. Kail continued advising Sumologic after he no longer worked at Netflix. Once
27 again, this demonstrates the stock options were given in exchange for his work independent of Netflix.

28         In sum, there is no basis to forfeit property that was earned for work performed.
30 MICHAEL KAIL’S OPPOSITION TO GOVERNMENT’S APPLICATION FOR PRELIM. ORDER FORFEITURE
                                                                                                              3
31
              Case 5:18-cr-00172-BLF Document 266 Filed 09/22/21 Page 4 of 5



 1          D. Forfeiting the Entire House Would Violate the Excessive Fines Clause
 2          Mr. Kail may challenge the forfeiture on the grounds that that it is excessive. Section 983(g)
 3 provides that regardless of the nature of the relationship between the property and the criminal activity,

 4 shall not be “grossly disproportional to the gravity of the offense.” The statute directs the court to

 5 compare the gravity of the offense to the forfeiture and determine if it is grossly disproportionate. Id. The

 6 remedy for an excessive fine is to reduce the forfeiture as much as necessary to avoid the Eighth

 7 Amendment violation. Id.

 8          Indeed, the Supreme Court has rejected efforts by the government to forfeit a grossly
 9 disproportionate amount of forfeiture in relation to the offense at issue. See United States v. Bajakajian,

10 524 U.S. 321 (1998). In Bajakajian, the government attempted to seize $357,144 of funds a defendant

11 was transporting in violation of 31 U.S.C. § 5316(a)(1)(A) (required reporting of over $10,000), pursuant

12 to 18 U.S.C. § 982(a)(1). The Supreme Court concluded that forfeiting the entire $357,144 would violate

13 the Excessive Fines Clause, noting that the Clause limits the government’s power to extract payments,

14 whether in cash or kind, as punishment for some offense. Id. The Court held that the “test for

15 excessiveness of a punitive forfeiture involves solely a proportionality determination.” Id. at 333-334.

16 “The touchstone of the constitutional inquiry under the Excessive Fines Clause is the principle of

17 proportionality: The amount of the forfeiture must bear some relationship to the gravity of the offense

18 that it is designed to punish.” Id. at 333. The Supreme Court instructed district courts to “compare the

19 amount of the forfeiture to the gravity of the defendant’s offense. If the amount of the forfeiture is

20 grossly disproportionate to the gravity of the defendant’s offense, it is unconstitutional.” Id. at 336-337.
21          Here, too, where the maximum fine for a violation of Section 1957 is $250,000 or twice the value
22 of the transaction, a forfeiture of $2.1 million is clearly excessive and grossly disproportionate. Here, the

23 alleged “criminally derived funds” of $70,000 (Count 24) constitute 3.2 percent of that purchase price.

24 Thus, under the circumstances of this case, the government could never forfeit the entire property, as it

25 would be unconstitutional per Bajakajian. At most, the Court can only forfeit substitute assets in the

26 amount of $70,000, the amount of the funds the jury determined were laundered in Count 24.
27          This conclusion is further supported by the forfeiture statutes themselves: § 982(b)(1) states the
28 forfeitures will be governed by 21 U.S.C. § 853 and under § 853(p)(1)(E), substitute property is to be

30 MICHAEL KAIL’S OPPOSITION TO GOVERNMENT’S APPLICATION FOR PRELIM. ORDER FORFEITURE
                                                                                                                  4
31
              Case 5:18-cr-00172-BLF Document 266 Filed 09/22/21 Page 5 of 5



 1 forfeited where the forfeitable property has been “commingled with other property which cannot be

 2 divided without difficulty.” Thus, this is a case in which, at most, Mr. Kail, as to his share, would have to

 3 forfeit $70,000 in substitute assets and not the entire property from which that fraction cannot be divided.

 4 In other words, because the $70,000 was used as part of the payment for the property, those proceeds,

 5 now converted to real estate, could be forfeited to the government in the form of cash (i.e. substitute

 6 assets) in the total of $70,000.

 7          E. An Innocent Spouse’s Community Property Interest Cannot Be Forfeited
 8          If this Court determines that substitute property may be forfeited pursuant to 21 U.S.C. § 853(p)
 9 in the amount of $70,000, Mr. Kail’s innocent spouse’s community property interest in that property

10 would not be subject to forfeiture. United States v. Lester, 85 F.3d 1409 (1996) (noting that under

11 California law, each spouse has a vested one-half interest in community property and therefore, spouse’s

12 interest in property was not subject to forfeiture).1 Similarly, should the Court somehow determine that

13 the stock options are subject to forfeiture – Ms. Kail holds a 50% interest in the Sumologic shares, held

14 in a joint account. Thus, for any community property, the government could not forfeit more than 50% of

15 it.

16                                               CONCLUSION
17          The government’s application for a preliminary order of forfeiture is a wish list unsupported by
18 the evidence, by statute, or by its own indictment, and is excessive. The only amount of forfeiture

19 supported by the convictions is the $70,000 that the jury found was laundered funds. The government

20 does not get a windfall or get to change the rules after the fact. The jury never considered the stock
21 options, converted to shares after the alleged offenses, and whose value is speculative.

22          The government’s efforts to seize Mr. Kail’s entire home for itself demonstrate the type of
23 overreach that would clearly result in an Eighth Amendment violation.

24
     Dated: September 22, 2021                    Respectfully submitted,
25
                                                          /s/
26                                                Julia Jayne
                                                  Attorney for MICHAEL KAIL
27
     1
28    This issue is flagged for the Court and understandably, Ms. Kail may have to file a petition
     pursuant to 21 U.S.C. § 853(n).
30 MICHAEL KAIL’S OPPOSITION TO GOVERNMENT’S APPLICATION FOR PRELIM. ORDER FORFEITURE
                                                                                                                5
31
